Citation Nr: 1100930	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  08-05 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disorder, 
to include as secondary to service-connected right and left knee 
disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from August 1982 to June 
1987.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from August 2005, May 2006, and April 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  

The Veteran filed his original claim for service connection for a 
cervical spine disorder in June 2004.  The RO denied the claim by 
way of rating decisions dated in August 2005, May 2006, and April 
2007.  The Veteran expressed disagreement with these decisions 
and continued to submit additional evidence within one year of 
each decision.  As such, any interim submissions before finality 
attached for these decisions must be considered by VA as part of 
his original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. 
Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. 
Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck 
v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 
Vet. App. 159, 161-62 (1999).  Consequently, the August 2005, May 
2006, and April 2007 rating decisions are all nonfinal and 
currently on appeal and stem from the Veteran's original June 
2004 service connection claim.  In short, the issue on appeal is 
not a new and material evidence issue.    

As support for his claim, the Veteran testified at a hearing 
before RO personnel in November 2007.  A transcript of that 
hearing is associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, the claims file contains VA treatment records from the VA 
Medical Center (VAMC) in Salem, Virginia, dated from 1991 to 
2007.  However, the Veteran has also asserted that he initially 
received VA emergency treatment and X-rays for a neck injury 
after teaching wrestling sometime in 1988.  He says he was 
treated in 1988 for this injury at the VAMC's in Salem, Virginia, 
and Durham, North Carolina.  The Veteran also states that he has 
copies of the X-ray reports.  These records, if they do indeed 
exist, have not been obtained and associated with the other 
evidence in his claims file.  VA's duty to assist includes 
obtaining records of any relevant VA medical treatment.  
38 U.S.C.A. § 5103A(c)(2) (West 2002 and Supp. 2010); 
38 C.F.R. § 3.159(c)(2), (c)(3) (2010).  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA is charged with constructive knowledge 
of evidence generated by VA).  Thus, the Agency of Original 
Jurisdiction (AOJ) should take appropriate steps to determine 
whether relevant VA records exist from the VAMC's in Salem, 
Virginia, and Durham, North Carolina, dated sometime in 1988.  If 
they do exist, the AOJ should obtain them on remand.  
Additionally, the AOJ should ask the Veteran to submit any 
relevant VA treatment records or X-ray reports dated in 1988 that 
he has in his possession.     

Second, an October 2005 private attorney letter indicates that 
the Veteran has been in receipt of disability benefits from the 
Social Security Administration (SSA) beginning in January 2005.  
However, his SSA records are not on file and must be obtained 
before deciding his claim since these records may address the 
particular claim at issue.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  Although disability determinations by the SSA are 
not controlling on VA, they are pertinent to the adjudication of 
a claim for VA benefits and VA has a duty to assist the Veteran 
in gathering these records.  Voerth v. West, 13 Vet. App. 117, 
121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, 
a remand is warranted to obtain these records.  

Third, in addressing secondary service connection, the February 
2007 VA examiner opined that the Veteran's service-connected knee 
problems did not cause the Veteran's current degenerative disc 
disease in his neck (i.e., cervical spine).  However, a more 
definitive opinion is required.  Specifically, the VA examiner 
failed to address whether the Veteran's current cervical spine / 
neck disorder is chronically aggravated by his service-connected 
right and left knee disorders.  See 38 C.F.R. § 3.310(b); Allen 
v. Brown, 7 Vet. App. 439, 446-449 (1995).  In light of this 
inconclusive evidence, a VA opinion clarification is required 
from the February 2007 VA examiner.  Another VA examination is 
not necessary in order to provide this opinion unless the 
February 2007 VA examiner is no longer available.    

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit any relevant VA 
treatment records or X-ray reports in his 
possession dated in 1988 that relate to his 
alleged neck injury at that time.  

2.  Contact the VAMC's in Salem, Virginia, 
and Durham, North Carolina, to determine if 
there are any records of VA medical treatment 
or X-ray reports dated sometime in 1988 for 
the Veteran's alleged neck / cervical spine 
injury.  If there are, obtain these records.  
All attempts to obtain these records, and any 
response received, must be documented in the 
claims file.  If no records are available, a 
response to that effect is required and 
should be documented in the file and the 
Veteran appropriately notified.  

3.  Request from the SSA any records 
associated with the Veteran's disability 
claim(s) from 2005.  Request copies of the 
disability determination and all medical 
records considered.  If no records are 
available or do not exist, a response to that 
effect must be documented in the claims file, 
and the Veteran must be notified. 

4.  After completion of instructions 1, 2, 
and 3 above, the February 2007 VA examiner, 
Dr. G.W.F., M.D., should provide an addendum 
to his previous opinion.  Before offering 
this addendum, he should review any 
additional disability records secured from 
the VA and SSA. 

The examiner must then opine whether it is at 
least as likely as not (50 percent or more 
probable) that the Veteran's service-
connected right and left knee disorders 
chronically aggravate or worsen his current 
cervical spine disorder.  If and only if the 
examiner believes that there is  chronic 
aggravation or worsening of the Veteran's 
current cervical spine / neck disorder, the 
examiner should also provide a medical 
opinion as to the degree of identifiable 
increased disability that has been produced 
by the aggravation.  If the degree of 
increased disability cannot be quantified, 
the examiner should so indicate.  Another VA 
examination is not required unless the 
February 2007 VA examiner is no longer 
available.  The claims folder should be made 
available for review, and the examiner should 
indicate whether such review was 
accomplished.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should discuss the rationale of the 
opinion, whether favorable or unfavorable, 
based on the findings on examination and 
information obtained from review of the 
record.  If the examiner is unable to provide 
the requested opinion, he or she must 
expressly indicate this and discuss why this 
is not possible or feasible.  

5.  Then, review the Veteran's claims file 
and ensure that the foregoing development 
actions have been conducted and completed in 
full, and that no other notification or 
development action, in addition to those 
directed above, is required.  If further 
action is required, it should be undertaken 
prior to further claim adjudication.

6.  After completion of the above, then 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should 
be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


